286 F.2d 169
Frank J. BLISARD, Administrator of the Estate of James M. Hoffner, Jr., Deceasedv.Jacob VARGO, Appellant.
No. 13381.
United States Court of Appeals Third Circuit.
Argued January 13, 1961.
Decided January 23, 1961.

Ralph S. Croskey, Philadelphia, Pa., for appellant.
Marshall A. Bernstein, Philadelphia, Pa. (Bernstein & Bernstein, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and FORMAN, Circuit Judges.
PER CURIAM.


1
The defendant in this case has against it verdict and judgment for $50,000 under the survival statute of Pennsylvania, 20 P.S. § 320.601 et seq. The plaintiff is administrator of the estate of an eight and one-half year old boy who was instantly killed when run over by the defendant's automobile. Defendant's negligence is not now in issue; his appeal is based upon the size of the jury's verdict.


2
There was evidence before the jury that the boy was both bright and steady. There was evidence of a good and increasing income earned by his father, plus a future opportunity for the boy in a family business.


3
The amount awarded is liberal. The trial judge, on whom rests the primary responsibility in such a case, stated that "the verdict was supported by the evidence and was within the limits in which the jury might properly exercise its fact-finding function." [185 F. Supp. 75].


4
Our authority in such a case is a very limited one. We find no abuse of discretion by the trial judge. The judgment will be affirmed.